UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Interest Maturity Credit Par value State, issuer, description rate (%) date rating (A) Value Tax-exempt long-term bonds 99.96% (Cost $435,238,515) Arizona 0.49% Arizona Health Facilities Auth, Rev Ref Phoenix Memorial Hosp (G)(H) 8.200 06-01-21 D 2,150 43,000 Maricopa County Industrial Development Auth, Rev Mtg Back Secs Prog Ser 1998B 6.200 12-01-30 Aaa 445 447,394 Navajo County Industrial Development Auth, Rev Stone Container Corp Proj (G) 7.200 06-01-27 B 1,000 1,029,990 Phoenix Civic Improvement Corp District, Rev Cap Apprec Civic Plaza Ser 2005B (Zero to 07-01-13, then 5.500%) (O) Zero 07-01-28 AAA 1,000 874,170 California 23.94% California Pollution Control Financing Auth, Rev Chemical Waste Mgmt Inc Proj Ser 2005C 5.125 11-01-23 BBB 3,000 3,172,440 California, State of, Gen Oblig Unltd 5.250 11-01-18 A+ 3,000 3,278,040 Gen Oblig Unltd 5.125 04-01-23 A+ 2,000 2,153,580 Rev Economic Recovery Ser 2004C-5 (P) 3.350 07-01-23 AA+ 2,700 2,700,000 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB- 5,000 1,809,700 Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-19 AAA 30,000 18,390,900 Rev Toll Rd Sr Lien Ser 1995A 6.000 01-01-16 AAA 19,800 21,295,494 Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003B 5.375 06-01-28 AAA 2,500 2,653,275 Madera, County of, Rev Cert of Part Valley Childrens Hosp 6.500 03-15-15 AAA 13,185 15,349,713 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 1,750 1,821,820 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 4,000 4,171,040 San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 9,130 10,167,259 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-22 A 2,500 2,824,000 Page 1 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) San Diego Redevelopment Agency, Rev Tax Alloc City Heights Proj Ser 1999A (G) 09-01-23 BB 25 San Joaquin Hills Transportation Corridor Agency, Rev Toll Rd Conv Cap Apprec Ser 1997A (Zero to 1-15-07, then 5.650%) (O) Zero 01-15-07 BB- Rev Toll Rd Jr Lien Zero 01-01-10 AAA Rev Toll Rd Sr Lien Zero 01-01-14 AAA Rev Toll Rd Sr Lien Zero 01-01-17 AAA Rev Toll Rd Sr Lien Zero 01-01-20 AAA Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 07-01-19 AAA Colorado 0.86% E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-34 BBB- Northwest Parkway Public Highway Auth, Rev 1st Tier Sub Ser 2001D 06-15-41 CCC Delaware 0.67% Charter MAC Equity Issuer Trust, Preferred Tax Exempt Shares, Ser A-4-1 (S) 04-30-15 A3 Florida 6.13% Aberdeen Community Development District, Rev Spec Assessment (G) 05-01-36 BB+ Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 05-01-34 BB+ Rev Spec Assessment (G) 05-01-18 BB+ Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 08-15-31 AA Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 10-01-11 BBB Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A 10-01-33 AAA Crossings at Fleming Island Community Development District, Rev Ref Spec Assessment Ser 2000C (G) 05-01-30 BBB- Hernando, County of, Rev Criminal Justice Complex 07-01-16 AAA Midtown Miami Community Development District, Rev Spec Assessment Ser 2004A (G) 05-01-24 BB Page 2 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Orange County Health Facilities Auth, Rev Orlando Regional Healthcare 5.750 12-01-32 A 1,000 1,111,720 Orange County School Board, Rev Ref Cert of Part Ser 1997A Zero 08-01-13 Aaa 5,000 3,877,150 Orlando Urban Community Development District, Rev Spec Assessment Cap Imp Ser 2001A (G) 6.950 05-01-33 BB+ 2,500 2,710,100 Orlando Utilities Commission, Rev Ref Wtr & Elec Sys Sub Ser 1989D 6.750 10-01-17 AA 2,200 2,652,012 Pinellas County Educational Facilities Auth, Rev Barry Univ Proj 5.875 10-01-30 AA 1,260 1,357,259 Stoneybrook West Community Development District, Rev Spec Assessment Ser 2000A (G) 7.000 05-01-32 BBB- 410 439,721 Rev Spec Assessment Ser 2000B (G) 6.450 05-01-10 BBB- 220 221,575 Georgia 5.01% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 5.600 01-01-30 BB+ 1,000 1,042,980 Georgia Municipal Electric Auth, Rev Preref Ser 1993Z 5.500 01-01-20 AAA 150 172,687 Rev Preref Ser 1998Y 6.500 01-01-17 AAA 60 70,919 Rev Ref Pwr Ser 1993BB 5.700 01-01-19 A+ 1,000 1,135,990 Rev Ref Pwr Ser 1993C 5.700 01-01-19 AAA 5,000 5,853,300 Rev Ref Pwr Ser 1994EE 7.250 01-01-24 AAA 2,000 2,792,780 Rev Ref Pwr Ser 1998Y 6.500 01-01-17 AAA 145 178,913 Rev Unref Bal Ser 1993Z 5.500 01-01-20 AAA 5,690 6,407,907 Rev Unref Bal Ser 1998Y 6.500 01-01-17 AAA 4,635 5,515,465 Monroe County Development Auth, Rev Ref Poll Control Oglethorpe Pwr Corp Scherer Ser 1992A 6.800 01-01-12 A 1,000 1,134,450 Illinois 6.93% Chicago Board of Education, Gen Oblig Cap Apprec School Reform Ser 1998B-1 Zero 12-01-15 AAA 3,000 2,109,900 Geb Oblig Unltd Ser 2005A 5.500 12-01-26 AAA 5,290 6,400,054 Chicago, City of, Gen Oblig Tax Alloc Jr Pilsen Redev Ser 2004B (G) 6.750 06-01-22 BBB+ 3,000 3,287,580 Illinois Development Finance Auth, Rev Ref Commonwealth Edison Co Proj 5.850 01-15-14 AAA 3,000 3,390,360 Illinois Finance Auth, Rev Landing at Plymouth Place Proj Ser 2005A (G) 6.000 05-15-37 BB 1,000 1,065,070 Kane County Community School District No. 304, Gen Oblig Unltd Cap Apprec Ser 2004A Zero 01-01-17 Aaa 4,705 3,118,333 Page 3 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Metropolitan Pier & Exposition Auth, Rev Ref Cap Apprec McCormick Proj Zero 06-15-15 AAA 1,000 716,640 Rev Ref Cap Apprec McCormick Proj Ser 1996A Zero 12-15-16 AAA 2,330 1,563,896 Round Lake Beach, Village of, Rev Spec Tax Lakewood Grove Spec Serv Area No. 1 (G) 6.700 03-01-33 BBB- 1,000 1,078,560 Southern Illinois University, Rev Cap Apprec Housing & Auxilary Sys Ser 1993A Zero 04-01-15 AAA 1,000 721,460 Will County Community Unit School District No. 201, Gen Oblig Cap Apprec Crete-Monee Zero 11-01-13 Aaa 3,340 2,567,124 Gen Oblig Cap Apprec Crete-Monee Zero 11-01-16 Aaa 2,900 1,950,627 Will County Community Unit School District No. 365, Gen Oblig Cap Apprec Comp Int Ser 1997B Zero 11-01-14 AAA 3,510 2,585,606 Gen Oblig Unltd Ref Zero 11-01-21 AAA 5,780 3,086,289 Indiana 0.22% Vanderburgh County Redevelopment Commission, Rev Dist Tax Increment 5.000 02-01-26 A- 1,000 1,052,420 Iowa 1.18% Iowa Finance Auth, Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-21 BBB- 1,250 1,329,388 Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-25 BBB- 1,250 1,331,375 Iowa Tobacco Settlement Auth, Rev Asset Backed Bond Cap Apprec Ser 2005B Zero 06-01-34 BBB 3,000 3,057,180 Kansas 0.32% Wyandotte, County of, Rev Ref Sales Tax 2nd Lien Area B 5.000 12-01-20 BBB- 1,500 1,571,985 Kentucky 1.18% Kentucky Economic Development Finance Auth, Rev Preref Norton Healthcare Ser 2000C 6.100 10-01-21 AAA 1,770 2,048,633 Rev Unref Bond Balance Norton Ser 2000C 6.100 10-01-21 AAA 3,230 3,700,450 Lousiana 0.17% Jefferson Parish Home Mortgage Auth, Rev Ref Single Family Mtg Ser 1999B 6.750 06-01-30 Aaa 835 835,050 Page 4 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Maryland 1.09% Baltimore Convention Center, Rev Hotel Ser 2006B 5.875 09-01-39 BB 1,000 1,065,130 Municipal Mortgage & Equity, LLC, Bond (S) 6.875 06-30-49 A3 4,000 4,242,720 Massachusetts 6.57% Massachusetts Bay Transportation Auth, Rev Ref Sales Tax Ser 2005B 5.500 07-01-28 AAA 5,000 6,126,750 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 BB 3,500 4,326,805 Rev Ref Partners Healthcare Sys Ser 2001C 5.750 07-01-32 AA 2,000 2,176,840 Massachusetts Industrial Finance Agency, Rev Assisted Living Facil Newton Group Properties 8.000 09-01-27 AAA 1,305 1,381,238 Massachusetts School Building Auth, Rev Dedicated Sales Tax Ser 2005A 5.000 08-15-22 AAA 5,540 5,985,970 Massachusetts Special Obligation Dedicated Tax, Rev 5.250 01-01-26 AAA 2,000 2,206,040 Massachusetts Water Pollution Abatement Trust, Rev Unref Bal Ser 1994A 6.375 02-01-15 AAA 75 75,162 Massachusetts, Commonwealth of, Gen Oblig Unltd Ref Ser 2004C 5.500 12-01-24 AAA 8,000 9,609,920 Michigan 0.23% Kent Hospital Finance Auth, Rev Met Hosp Proj Ser 2005A 6.000 07-01-35 BBB 1,000 1,115,840 Minnesota 1.10% St. Cloud, City of, Rev Ref St Cloud Hosp Oblig Group Ser 2000A 5.875 05-01-30 Aaa 2,000 2,151,420 St. Paul Housing & Redevelopment Auth, Rev Healtheast Hosp Proj 6.000 11-15-35 BB+ 1,500 1,671,495 Rev Healthpartners Oblig Group Proj 5.250 05-15-36 BBB 1,410 1,498,760 Missouri 0.23% Fenton, City of, Rev Ref Tax Increment Imp Gravois Bluffs 7.000 10-01-21 AAA 955 1,104,075 Nebraska 0.29% Omaha Public Power District, Rev Ref Elec Imp Ser 1992B 6.200 02-01-17 Aa2 1,200 1,403,220 Page 5 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Nevada 0.01% Nevada, State of, Gen Oblig Ltd Unref Bal Ser 1992A 6.750 07-01-09 AA+ 25 25,064 New Hampshire 0.29% New Hampshire Health & Education Facilities Auth, Rev Exeter Proj 6.000 10-01-24 A+ 1,250 1,384,888 New Jersey 4.64% New Jersey Economic Development Auth, Rev Cigarette Tax 5.500 06-15-24 BBB 3,000 3,186,870 Rev Ref Newark Airport Marriot Hotel 7.000 10-01-14 Ba3 2,000 2,071,860 New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 8.000 07-01-27 BB 1,120 1,149,355 New Jersey Tobacco Settlement Financing Corp, Rev Asset Backed Bond 6.750 06-01-39 BBB 5,000 5,749,650 Rev Asset Backed Bond 6.250 06-01-43 BBB 4,000 4,486,560 New Jersey Transportation Trust Fund Auth, Rev Ref Trans Sys Ser 2006A 5.500 12-15-23 AA- 5,000 5,899,700 New Mexico 0.43% Farmington, City of, Rev Ref Poll Control Tucson Elec Pwr Co Ser 1997A 6.950 10-01-20 B+ 2,000 2,073,600 New York 10.56% Dutchess County Resource Recovery Agency, Rev Resource Recovery Solid Waste Sys Ser 1999A 5.350 01-01-12 AAA 510 545,124 Long Island Power Auth, Rev Ref Elec Sys Ser 2006A 5.000 12-01-24 AAA 5,000 5,412,600 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 610 643,428 New York City Industrial Development Agency, Rev American Airlines JFK Intl Arpt 7.625 08-01-25 B 2,500 3,002,675 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB- 2,000 2,134,560 Rev Ref Terminal One Group Assn Proj 5.500 01-01-24 BBB+ 1,500 1,640,055 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 365 398,624 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 375 407,190 Page 6 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) New York City Transitional Finance Auth, Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA New York Liberty Development Corp, Rev Goldman Sachs Headquarters 10-01-35 A+ Rev National Sports Museum Proj Ser2006A (G) 02-15-19 BB- New York State Dormitory Auth, Rev City Univ Sys Consol 2nd Generation Ser 1993A 07-01-09 AA- Rev Personal Income Tax Ser 2005F 03-15-30 AAA Rev Preref Ser 1990B 05-15-11 AA- Rev Ref State Univ Edl Facil Ser 1993A 05-15-19 AA- Rev Unref Bal Ser 1990B 05-15-11 AA- New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 06-15-11 AAA New York State Housing Finance Agency, Rev Ref State Univ Constr Ser 1986A 05-01-11 AAA Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 10-01-19 BBB- Suffolk County Industrial Development Agency, Rev Ref Jeffersons Ferry Proj 11-01-28 BBB- Triborough Bridge & Tunnel Auth, Rev Ser 2006A 11-15-22 AA- Westchester Tobacco Asset Securitization Corp, Rev Asset Backed Bond (Zero to 07-15-09, then 6.950%) (O) Zero 07-15-09 AAA North Carolina 0.44% North Carolina Eastern Municipal Power Agency, Rev Ref Pwr Sys Ser 2003C 01-01-17 BBB Ohio 1.07% Cuyahoga, County of, Rev Ref Cleveland Clinic Hlth Sys Ser 2003A 01-01-25 A+ Hamilton County Health Care, Rev Ref Life Enriching Community Proj Ser 2006A 01-01-37 BBB Student Loan Funding Corp, Rev Ref Cincinnati Student Loan Sub Ser 1991B (G) 08-01-08 BBB- Oklahoma 0.48% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A (P) 06-01-35 B Page 7 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Oregon 0.78% Salem Hospital Facility Auth, Rev Salem Hospital Proj Ser 2006A 08-15-27 A+ Western Generation Agency, Rev Wauna Cogeneration Proj Ser 2006B (G) 01-01-14 BBB- Pennsylvania 2.55% Allegheny County Industrial Development Auth, Rev Ref Environmental Imp 11-01-16 BB Allegheny County Redevelopment Auth, Rev Tax Alloc Pittsburgh Mills Proj (G) 07-01-23 BB+ Carbon County Industrial Development Auth, Rev Reg Resource Recovery Panther Creek Partners Proj 05-01-12 BBB- Philadelphia Industrial Development Auth, Rev Commercial Marriot Hotel (G) 12-01-17 B+ Puerto Rico 9.48% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (P) 07-01-11 AAA Rev Ref Pars & Inflos (Gtd) 07-01-11 AAA Puerto Rico Highway & Transportation Auth, Rev Ser PA 114 (K)(P) 01-01-08 AAA Puerto Rico Public Buildings Auth, Rev Ref Govt Facils Ser 2002F (Gtd) 07-01-20 BBB Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 07-01-18 Aaa Rev Inverse Floater (P) 07-01-11 AAA Rhode Island 0.22% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002A (G) 05-01-22 BB+ South Carolina 0.67% Dorchester County School District No. 2, Rev Growth Remedy Oppty Tax Hike 12-01-29 A Florence, County of, Rev Ind'l Dev Stone Container Proj (G) 02-01-07 B South Dakota 2.28% South Dakota Educational Enhancement Funding Corp, Rev Tobacco Settlement Asset Backed Bond Ser 2002B 06-01-32 BBB Page 8 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Tennessee 1.18% Tennessee Energy Acqusition Corp, Rev Gas Ser 2006A 5.250 09-01-24 A+ 5,000 5,713,000 Texas 3.86% Austin, City of, Rev Ref Combined Util Sys Ser 1998 6.750 11-15-10 AAA 3,125 3,481,406 Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj 6.300 07-01-32 BBB- 1,000 1,092,370 Brazos River Auth, Rev Ref Poll Control Texas Utilities Co Ser 1999A 7.700 04-01-33 BBB- 1,500 1,757,415 Carroll Independent School District, Ref Cap Apprec Ser 2006C Zero 02-15-16 AAA 1,005 694,545 Harris, County of, Ref Note Zero 08-15-16 AAA 6,000 4,070,760 Houston Independent School District, Rev Cap Apprec Cesar E Chavez Ser 1998A Zero 09-15-16 AAA 900 607,941 Port Corpus Christi Industrial Development Corp, Rev Citgo Petroleum Corp Proj 8.250 11-01-31 BB 2,000 2,065,160 Sabine River Auth, Rev Ref TXU Energy Co LLC Proj Ser 2003B 6.150 08-01-22 BBB- 1,000 1,090,290 Rev Ref TXU Energy Co LLC Proj Ser 2005C 5.200 05-01-28 BBB- 3,750 3,906,000 Utah 0.43% Mountain Regional Water Special Service District, Rev Spec Assessment Spec Imp Dist No. 2002-1 (G) 7.000 12-01-18 BBB+ 895 917,393 Salt Lake City Hospital, Rev Ref IHC Hosp Inc Ser 1998A 8.125 05-15-15 AAA 1,000 1,185,040 Virgin Islands 0.21% Virgin Islands Water & Power Auth, Rev Ref Wtr Sys 5.500 07-01-17 Baa3 1,000 1,033,740 Virginia 1.26% Pittsylvania County Industrial Development Auth, Rev Exempt Facil Ser 1994A (G) 7.550 01-01-19 BB 3,500 3,552,850 Pocahontas Parkway Association, Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-19 AAA 5,000 2,557,450 Page 9 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2006 (unaudited) Washington 1.60% Washington Public Power Supply System, Ref Rev Nuclear Proj No. 1 Ser 1989B 7.125 07-01-16 AA- 1,500 1,884,435 Washington Tobacco Settlement Auth, Rev Asset Backed Bond 6.500 06-01-26 BBB 4,290 4,736,031 Washington, State of, Gen Oblig Unltd Ser 1990A 6.750 02-01-15 AA 1,000 1,162,070 West Virginia 0.69% West Virginia State Hospital Finance Auth, Rev Preref Charleston Area Med Ctr 6.750 09-01-22 A2 2,400 2,683,080 Rev Unref Bal Charleston Area Med Ctr 6.750 09-01-22 A2 600 663,642 Wyoming 0.22% Sweetwater, County of, Rev Ref Solid Waste Disposal FMC Corp Proj 5.600 12-01-35 BBB- 1,000 1,066,960 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.04% (Cost $174,000) Joint Repurchase Agreement 0.04% Investment in a joint repurchase agreement transaction with UBS AG  Dated 11-30-06, due 12-1-06 (Secured by U.S. Treasury Inflation Indexed Bonds 2.000%, due 1-15-26 and 3.625%, due 4-15-28 and U.S. Treasury Inflation Indexed Notes 0.875%, due 4-15-10, 1.875%, due 7-15-15, 2.000%, due 7-15-14, 3.375%, due 1-15-07, 3.375%, due 1-15-12, and 4.250%, due 1-15-10). Maturity value: $174,026 5.280 174 174,000 Total investments (Cost $435,412,515) 100.00% Page 10 John Hancock Tax-Free Bond Fund Footnotes to Schedule of Investments November 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the
